DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In view of the amendment filed 11/19/2021:
Claims 1-7 and 15-17 are pending
Claims 8-14 are withdrawn from further consideration.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Constantinou et al. (US20180345576), and further in view of Filou et al. (US20130052453), and as evidenced by Tena et al. “Poly(ether–amide) vs. poly(ether–imide) copolymers for post-combustion membrane separation processes” RSC Adv., 2015, 5, 22310-22318- herein referred to as Tena.
Regarding claim 1, Constantinou teaches a three-dimensional (3D) printing kit ([0002] utilizing foam particles in a method comprising selective laser sintering techniques), comprising: 
a build material composition (Abstract: foam particles) including a polyether amide copolymer ([0131] thermoplastic copolyetheramide elastomer); and 
a fusing agent ([0126] laser sensitizing agent, such as an infrared absorber) to be applied to at least a portion of the build material composition during 3D printing, the fusing agent including an energy absorber to absorb electromagnetic radiation and to convert the absorbed 
In the same field of endeavor pertaining to 3D printing using a build material composition including a polyether amide copolymer, Filou uses the polyether block amide polymer PEBAX® ([0025] block copolymer comprises at least one block chosen from: polyether blocks, polyester blocks, polyamide blocks and [0040] Copolymers (Pebax® from Arkema)), where the instant application also uses PEBAX® as described in the specification of the instant application in [0017] ([0017] Examples of the polyether block amide polymer include PEBAX® resins (available from Arkema Inc.)). Further, Tena shows an absorbance spectrum of PEBAX® in ethanol/water in Figure 2, where at 1800 cm-1 (converts to ~5556 nm, which is in the Mid-IR wavelength region) and 3700 cm-1 (converts to ~2702 nm, which is in the Mid-IR wavelength region) the absorbance is zero.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the polyether amide copolymer of Constantinou be a polyether block amide polymer, as taught by Filou, because PEBAX® is a known material that is suitable to use for the same purpose (see MPEP 2144.07). In the instant case, polyether 
Regarding claims 2-4, Constantinou modified with Filou and evidenced by Tena teaches the 3D printing kit as defined in claim 1. However, Constantinou modified with Filou and evidenced by Tena fails to teach wherein the polyether block amide polymer has a relative solution viscosity at 250 °C ranging from about 1.55 to about 1.80 or 1.70 to about 1.80, and a relative solution viscosity at 250 °C, after the polyether block amide polymer has been heated to 1250C for up to 125 hours, ranging from about 1.55 to about 1.80, where all relative solution viscosity tests are based on International Standard ISO 307, Fifth Edition, 2007-05-15 using m-cresol as solvent. 
In the same field of endeavor pertaining to 3D printing using a build material composition including a polyether block amide polymer, Filou uses the polyether block amide polymer PEBAX® ([0025] block copolymer comprises at least one block chosen from: polyether blocks, polyester blocks, polyamide blocks and [0040] Copolymers (Pebax® from Arkema)), where the instant application also uses PEBAX® as described in the specification of the instant application in [0017] ([0017] Examples of the polyether block amide polymer include PEBAX® resins (available from Arkema Inc.)). Therefore, it is assumed that the polymer of Filou has the properties claimed in claims 2-4, as both Filou and the instant application use PEBAX®.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the polyether block amide polymer of Constantinou modified with Filou and evidenced by Tena with PEBAX®, as taught by Filou, MPEP 2144.07).
Regarding claim 5, Constantinou modified with Filou and evidenced by Tena teaches the 3D printing kit as defined in claim 1. Further, Constantinou teaches wherein the polyether block amide polymer has a particle size ranging from about 7 µm to about 225 µm ([0033] solid (i.e., unfoamed) resin particles comprising thermoplastic elastomers, such as resin particles having a number average particle size of about 0.04 millimeters to about 10 millimeters; 0.04 mm converts to 40 µm).
Regarding claim 6, Constantinou modified with Filou and evidenced by Tena teaches the 3D printing kit as defined in claim 1. However, Constantinou modified with Filou and evidenced by Tena fails to teach wherein the polyether block amide polymer is a ground material.
In the same field of endeavor pertaining to 3D printing using a build material composition including a polyether block amide polymer, Filou teaches wherein the polyether block amide polymer is a ground material ([0018] b) cryomilling of the mixture obtained in a) in order to obtain a powder having a D50 of less than 100 µm). The polyether block amide polymer is grounded in order to achieve a D50 of less than 100 µm with a yield of greater than 50% ([0018] cryomilling… in order to obtain a powder having a D50 of less than 100 .mu.m with a yield of greater than 50%).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the polyether block amide polymer of Constantinou modified with Filou and evidenced by Tena be a ground material, as taught by Filou, for the benefit of achieving a D50 of less than 100 µm with a yield of greater than 50%.
claim 7, Constantinou modified with Filou and evidenced by Tena teaches the 3D printing kit as defined in claim 1. Constantinou teaches the 3D printing kit further comprises a detailing agent including a surfactant, a co-solvent ([0158] Water-insoluble inorganic stabilizers are suitable as suspending agent, examples being tricalcium phosphate, magnesium pyrophosphate, and metal carbonates; and also polyvinyl alcohol and surfactants, such as sodium dodecylarylsulfonate), and water ([0158] thermoplastic elastomer is fed, e.g., in the form of minipellets, into the reactor, as also is water or another suspension medium).
Regarding claim 15, Constantinou teaches a three-dimensional (3D) printing composition (Abstract: foam particles in a target area such that the binding material coats at least a portion of defining surfaces of the foam particles with the binding material), comprising: 
a build material composition (Abstract: foam particles) including a polyether amide copolymer ([0131] thermoplastic copolyetheramide elastomer); and 
a fusing agent including an energy absorber ([0126] laser sensitizing agent, such as an infrared absorber) to absorb electromagnetic radiation and to convert the absorbed electromagnetic radiation to thermal energy, to melt or fuse at least a portion of the polyether amide copolymer (Abstract: selectively depositing a binding material on foam particles in a target area such that the binding material coats at least a portion of defining surfaces of the foam particles with the binding material. The binding material is then cured to affix foam particles in the target area to one another) in areas exposed to the fusing agent (see affixed and unaffixed foam particles Figure 21). While Constantinou suggests the build material is a thermoplastic copolyetheramide elastomer, Constantinou fails to explicitly teach the polyether 
In the same field of endeavor pertaining to 3D printing using a build material composition including a polyether amide copolymer, Filou uses the polyether block amide polymer PEBAX® ([0025] block copolymer comprises at least one block chosen from: polyether blocks, polyester blocks, polyamide blocks and [0040] Copolymers (Pebax® from Arkema)), where the instant application also uses PEBAX® as described in the specification of the instant application in [0017] ([0017] Examples of the polyether block amide polymer include PEBAX® resins (available from Arkema Inc.)). Further, Tena shows an absorbance spectrum of PEBAX® in ethanol/water in Figure 2, where at 1800 cm-1 (converts to ~5556 nm, which is in the Mid-IR wavelength region) and 3700 cm-1 (converts to ~2702 nm, which is in the Mid-IR wavelength region) the absorbance is zero.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the polyether amide copolymer of Constantinou be a polyether block amide polymer, as taught by Filou, because PEBAX® is a known material that is suitable to use for the same purpose (see MPEP 2144.07). In the instant case, polyether block amide polymers, which are a species of polyether amide copolymers, are known in the art of additive manufacturing.
Regarding claim 16, Constantinou modified with Filou and evidenced by Tena teaches the 3D printing kit as defined in claim 1. Further, Constantinou teaches wherein the energy absorber is anthraquinone dyes ([0182] an infrared absorbing dye can be an anthraquinone dye).
claim 17, Constantinou modified with Filou and evidenced by Tena teaches the 3D printing kit as defined in claim 1. Further, Constantinou teaches wherein the energy absorber comprises the inorganic pigment indium tin oxide ([0182] an infrared energy absorber present as a metal oxide can be… indium-doped tin oxide).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743